HAZEL, District Judge.
The evidence introduced by the government satisfactorily shows that for fully 50 years albums or books provided with a guard and enlarged back with stubs to enable convenient arrangement of the material to be pasted or secured on the leaves have been known to the trade. The books or albums in question are .differentiated by the importer from scrapbooks, specifically mentioned in paragraph 404 of the existing tariff act (Act Julv 24, 1897, c. 11, § 1, Schedule M, 30 Stat. 189 [U. S. Comp. St. 19Ó1, p. *7871673]), by the fact that appropriate slits or openings are cut in each sheet or leaf, wherein postal cards may be inserted and kept. The use of such books or albums for the purpose of preserving collected postal cards is of recent origin. As said in the opinion of the board:
“Books of this character were made and used years ago, taking their particular name, as a rule, from the article intended to be preserved therein, such as, for instance, ‘herbarium,’ ‘Christmas-card album,’ and that, though not labeled ‘scrap album,’ they were nevertheless so known in trade and commerce. Post card albums are precisely of this character. They are nothing more or less than a variety of scrap albums, which by reason of the new vogue for collecting post cards has been stamped with a name to correspond.”
In this conclusion I concur, notwithstanding the evidence given in this court in behalf of the importer that commercially a scrapbook is solely a book in which pictures and newspaper clippings may be pasted. The importer contends that the merchandise is dutiable under paragraph 403, which provides for a tariff rate of duty at 25 per cent, ad valorem for “books of all kinds, including blank books.” The board, however, as already intimated, held such importation correctly classified as scrapbooks at the rate of 35 per cent, ad valorem under the provision of paragraph 404 of the tariff act of 1897, which establishes the rate of duty for photograph, autograph, and scrap albums. The evidence in relation to a commercial designation is in sharp conflict; but I incline to the opinion, as said, that the merchandise, prior to the passage of the act, was regarded in trade and commerce as scrap albums. See Dennison v. U. S., 72 Fed. 258, 18 C. C. A. 543.
The decision of the Board of General Appraisers is affirmed.